704 So. 2d 1154 (1998)
David Daryl WING, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4164.
District Court of Appeal of Florida, Fourth District.
February 4, 1998.
David Daryl Wing, Immokalee, pro se.
No appearance required for appellee.
*1155 PER CURIAM.
We treat petitioner's "Writ of Mandamus" as a petition for writ of habeas corpus for belated appeal of his 1972 conviction and sentence. The petition is denied on the basis of laches. See McCray v. State, 699 So. 2d 1366 (Fla.1997).
STONE, C.J., and POLEN and STEVENSON, JJ., concur.